UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7487



BRIAN KEITH HART,

                                            Petitioner - Appellant,

          versus

SNODDGRASS, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-181-3)


Submitted:   March 5, 1996                 Decided:   March 28, 1996


Before HALL and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Brian Keith Hart, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we grant a certificate of probable cause and

affirm the district court. All of the Appellant's claims are proce-
durally barred, see Harris v. Reed, 489 U.S. 255 (1989); Wainright
v. Sykes, 433 U.S. 72, 87 (1977), except those alleging that his

trial attorney rendered ineffective assistance of counsel and that

his sentence was excessive. The claims that are not procedurally

barred, though, are without merit, as explained in the district
court's opinion. Hart v. Snoddgrass, No. CA-95-181-3 (E.D. Va.

Sept. 8, 1995). We deny the motion for bail pending appeal in light

of this disposition. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2